 



Exhibit 10.12

AMERICAN MANAGEMENT SYSTEMS, INCORPORATED

CHANGE IN CONTROL AGREEMENT

ARTICLE I : DEFINITIONS

     The following capitalized words and phrases as used in this Agreement shall
have the following meanings, unless a different meaning is clearly required by
the context:

     1.1 Agreement. The American Management Systems, Incorporated Change in
Control Agreement, as set forth in this document and as amended from time to
time.

     1.2 Board. The Board of Directors of AMS.

     1.3 Change in Control. The first of the following events to occur:

         (a) Any person or group (within the meaning of Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Act”)), other than AMS or a trustee
or other fiduciary holding securities under an employee benefit plan of AMS or a
corporation owned directly or indirectly by the stockholders of AMS in
substantially the same proportions as their ownership of stock of AMS, becomes
the beneficial owner (within the meaning of Rule 13 (d)(3) under the Act),
directly or indirectly, of securities representing 50 percent or more of the
combined voting power of AMS’s then-outstanding securities entitled generally to
vote for the election of directors;

         (b) AMS’s stockholders approve an agreement to merge or consolidate
with another corporation (other than a majority-controlled subsidiary of AMS)
unless AMS’s stockholders immediately before the merger or consolidation are to
own more than two-thirds (66-2/3 percent) of the combined voting power of the
resulting entity’s voting securities entitled generally to vote for the election
of directors;

         (c) AMS’s stockholders approve an agreement (including, without
limitation, an agreement of liquidation) to sell or otherwise dispose of all
(100 percent) of the business or assets of AMS; or

 



--------------------------------------------------------------------------------



 



Page 2

         (d) During any period of two (2) consecutive years, individuals who, at
the beginning of the period, constituted the Board cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by AMS’s stockholders of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period (either by a specific vote or by approval of the
proxy statement of AMS in which such person is named as a nominee for director,
without objection to such nomination).

     However, no Change in Control shall be deemed to have occurred by reason of
(i) any event involving a transaction in which you or a group of persons or
entities with whom or with which you act in concert, acquire(s), directly or
indirectly, 50 percent or more of the combined voting power of AMS’s
then-outstanding voting securities or the business or assets of AMS; or (ii) any
event involving or arising out of a proceeding under Title 11 of the United
States Code or the provisions of any future United States bankruptcy law, an
assignment for the benefit of creditors or an insolvency proceeding under state
or local law.

     This Agreement, once triggered by a Change in Control event, shall apply
with respect to that Change in Control event only and not with respect to any
later Change in Control event.

     1.4 Compensation. The sum of your annual base salary plus your target
annual bonus in effect either a) immediately before the Change in Control, or b)
on your Termination date, whichever is greater.

     1.5 AMS. American Management Systems, Incorporated, a corporation organized
under the laws of the State of Delaware, and any successor by merger or
consolidation with another corporation in which AMS’s stockholders immediately
before the merger or consolidation are to own more than two-thirds
(66-2/3 percent) of the combined voting power of the resulting entity’s voting
securities entitled generally to vote for the election of directors.

     1.6 Successor. The entity or entities that succeed, directly or indirectly,
to the business of AMS, whether through one or more mergers, consolidations,
transfers of assets, reorganizations, asset sales, liquidations, dissolutions or
other similar transactions.

     1.7 Employer. Includes both AMS and its Successor(s).

     1.8 Effective Date. This Agreement shall be effective as of October 1,
2003.

     1.9 Good Reason. Any of the following occurring on or after a Change in
Control:

 



--------------------------------------------------------------------------------



 



Page 3

         (a) an involuntary and significant reduction in the nature or scope of
your authority or the duties that you perform (this does not include being given
new authority or assigned new duties that are substantially comparable to your
previous authority and duties);

         (b) a significant reduction in your annual base salary and/or target
annual bonus percentage (except as part of a general reduction that applies to
other similarly-situated employees); or

         (c) a significant reduction in your employee benefits as a whole (other
than a change made as part of a program or plan modification that applies
generally to you and the other persons then party to agreements identical to
this Agreement).

The foregoing notwithstanding, Good Reason shall not be considered to exist
unless you give the Employer written notice setting forth in reasonable detail
the facts and circumstances constituting Good Reason within 30 days after you
learn of the circumstances. The Employer shall have 15 days after receipt of
that notice and before the effective date of your resignation to rectify those
circumstances. If the Employer timely rectifies the circumstances, Good Reason
shall not exist based on those circumstances and your resignation shall be
deemed withdrawn.

     1.10 Cause. Any of the following:

         (a) Conviction of, or the entry of a plea of guilty or nolo contendere
to, 1) any felony, or 2) any misdemeanor involving moral turpitude;

         (b) Fraud, misappropriation or embezzlement;

         (c) Willful failure, gross negligence or gross misconduct, including,
but not limited to, gross insubordination, in the performance of your assigned
duties for the Employer;

         (d) Breach of a fiduciary duty to the Employer; or

         (e) Any act or omission by you that reflects adversely on the integrity
and reputation for honesty and fair dealing of the Employer or has a material
detrimental effect on the Employer’s financial condition, position or business.

     1.11 Disability. For purposes of this Agreement, your employment will be
considered to have been terminated due to Disability if, but only if, you
qualify for total disability benefits under a long-term disability policy
provided by the Employer.

 



--------------------------------------------------------------------------------



 



Page 4

     1.12 Inability to Work. Your substantial inability to perform one or more
essential functions of your job for at least 90 days in any 12-month period.

     1.13 Term. The initial term of this Agreement shall end on September 30,
2004. On that date, and on each anniversary thereafter, unless AMS delivers
written notice to you of its intention not to extend the Agreement at least 60
days before such anniversary date, the term of this Agreement shall
automatically be extended for one additional year. Notwithstanding the
foregoing, if a Change in Control occurs during the initial term of this
Agreement, the Agreement’s initial term is automatically extended one year
beyond the date of the Change in Control. The Change in Control date would then
become the basis for determining the anniversary date referenced above.

     1.14 Termination Date. The date that you cease to be an employee of the
Employer; provided that for purposes of this Agreement, if you are on a bona
fide unpaid leave status your Termination Date shall not be deemed to occur
until either you or the Employer terminate your leave status.

ARTICLE II : SEVERANCE BENEFIT

     If (a) your employment with the Employer is terminated, either (i) by the
Employer for any reason other than for Cause or Disability, or (ii) by you for
Good Reason that did not result from Cause or Inability to Work; (b) your
Termination Date occurs during the term of this Agreement; (c) your Termination
Date occurs during the one (1) year period beginning on the date of the Change
in Control; and (d) you timely execute a release in the form provided by the
Employer similar to the release attached hereto, the Employer shall pay to you a
benefit equal to your Compensation. Such benefit shall be paid in a lump sum in
cash as soon as reasonably practicable after the later of 1) your Termination
Date, 2) your execution of such release, or 3) the last day for revoking such
release.

     It is the intent of the parties that this severance benefit, if payable,
shall be inclusive of, and not in addition to, any other source of separation
payments. To that end, you agree that if you become eligible for the severance
benefit provided under this Agreement that you will not be eligible for any
other separation payments (including payments in lieu of notice) under any other
policy, practice, severance plan, benefit plan or agreement. Further, you agree
that if severance, redundancy, pay-in-lieu of notice or other similar payments
are required by law in your particular locale, the payment to you pursuant to
this Agreement shall be reduced by the amount of those legally-required
payments.

     If your employment with the Employer terminates due to your Death, this
Agreement shall terminate and no severance benefit will be due under this
Agreement. If your Termination Date does not occur during the term of this
Agreement, and does not occur during the one (1) year period beginning on the
date of the Change in Control, this

 



--------------------------------------------------------------------------------



 



Page 5

Agreement shall not apply, regardless of the reason for the termination and
regardless of any claimed connection between the termination and a Change in
Control.

ARTICLE III : MISCELLANEOUS

     3.1 Amendments. The Board shall have complete power and authority to amend
or modify this Agreement at any time, provided that no such action by the Board
shall adversely affect your rights under this Agreement.

     3.2 Assignment and Alienation. Neither you nor any other person shall have
the right to assign, alienate, transfer, encumber, or otherwise subject to lien
the benefit provided under this Agreement.

     3.3 Benefit Solely from General Assets. The benefit provided under this
Agreement shall be paid solely from the general assets of the Employer. Nothing
herein shall be construed to require the Employer to maintain any fund or to
segregate any amount for your benefit or the benefit of any other person, and
neither you nor any other person shall have any claim against, right to, or
security or other interest in any fund, account, or other specific asset of the
Employer from which any payment pursuant to this Agreement may be made.

     3.4 Complete Statement of Agreement. This Agreement constitutes the entire
Agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter hereof.

     3.5 Death. If you become entitled to receive a benefit under this Agreement
while alive but die before receiving the benefit, the Employer shall pay the
benefit to which you were entitled to your surviving spouse, or to your estate
if there is no surviving spouse.

     3.6 Governing Law. This Agreement shall be construed, administered, and
enforced in accordance with the laws applicable to contracts executed in and to
be entirely performed within the Commonwealth of Virginia.

     3.7 Headings. The headings and subheadings of this Agreement have been
inserted for convenience of reference only and shall not affect the construction
of the provisions thereof.

     3.8 Internal Revenue Code Section 280G.

For employees subject to payment of U.S. taxes, the payment provided under this
Agreement shall be provided without regard to any limitations imposed by
Section 280G or 4999 of the Internal Revenue Code of 1986, as amended (“Section
280G”). Notwithstanding the foregoing, if the payment provided under this
Agreement, together

 



--------------------------------------------------------------------------------



 



Page 5

with any other payments or transfers of property, would constitute a “parachute
payment” under Section 280G, and if a reduction in the payment provided under
this Agreement sufficient to avoid “parachute payment” treatment would result in
an increase in the total amount of payments and transfers of property to you net
of all applicable taxes, then, and only then, the payment provided under this
Agreement shall be reduced to the amount that, when combined with all other
payments and transfers of property taken into account under Section 280G, is one
dollar less than the smallest sum that would be considered to be a “parachute
payment.”

     3.9 Limitation of Rights. Neither the establishment of this Agreement nor
any amendment thereof shall be construed as giving you or any other person any
legal or equitable right against the Employer, except as provided by the express
terms of this Agreement, and in no event shall your terms of employment or
service (including your eligibility for any plan, program, policy or practice
provided by the Employer) be modified or in any way affected by the
establishment of this Agreement or any amendment hereof. This Agreement does not
create an employment contract and your employment status remains at-will. This
Agreement is not in substitution for any other rights and claims you may have
against the Employer with respect to accrued amounts due you on your Termination
Date, such as base salary for periods worked and not yet paid, expense
reimbursements which may be due you, and other claims for accrued sums to the
Termination Date, except as otherwise expressly provided in Article II above.

     3.10 No Mitigation or Setoff. In no event shall you be required to seek
other employment or take any other action to mitigate the amount of the benefit
provided under this Agreement, and such amount shall not be reduced whether or
not you obtain other employment. The Employer’s obligation to pay the benefit
provided under this Agreement shall not be subject to or affected by any
setoffs, counterclaims or defenses that the Employer might have against you or
others, except as otherwise expressly provided in Article II above.

     3.11 Notice of Termination. Any termination by the Employer for Cause, or
by you for Good Reason, shall be communicated to the other party hereto given in
accordance with Section 3.12 of this Agreement. The notice shall (i) indicate
the specific termination provision in this Agreement being relied upon, (ii) set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
(iii) specify the date of termination.

     3.12 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, when received and signed for, or (iii)
sent by facsimile with receipt confirmed:

(a) If to you, to:

 



--------------------------------------------------------------------------------



 



Page 7

Your address of record with the Employer

(b) If to the Employer, to:

American Management Systems, Incorporated
4050 Legato Road
Fairfax, Virginia 22033

Fax: (703) 267-5111

Attention: Chief Human Resources Officer

or to such other address as may have been furnished to you by the Employer or to
the Employer by you, as the case may be.

     3.13 Severability. In the event that any provision of this Agreement is
held unlawful, such provision shall be of no force and effect, and this
Agreement shall be treated as if such provision had not been contained herein.

     3.14 Successors. This Agreement shall not be terminated by the voluntary or
involuntary dissolution of the Employer, by a merger, consolidation or
acquisition in which the Employer is not the surviving or acquiring corporation,
by a transfer of all of the Employer’s assets, or by any other change in the
Employer’s structure or the manner in which the Employer’s business or assets
are held. In the event of such dissolution, merger, consolidation, acquisition,
transfer or other event, the provisions of this Agreement shall be binding upon
and shall inure to the benefit of the Employer’s Successor, and the Employer
shall require such Successor to agree expressly to be bound by the provisions of
this Agreement. Any termination of your employment that results from any such
dissolution, merger, consolidation, acquisition, transfer or other event shall
not be considered a termination of employment for purposes of this Agreement if
the Successor offers you continued employment and expressly agrees to be bound
by the provisions of this Agreement.

     3.15 Arbitration. Any controversy or claim arising out of or relating to
the Agreement that would otherwise be resolved in court will instead be settled
by binding arbitration in accordance with the commercial arbitration rules of
the American Arbitration Association (AAA). The arbitration shall be conducted
before a single arbitrator and shall take place in Fairfax, Virginia, unless the
parties mutually agree in writing to an alternate location. AMS will advance all
filing and hearing fees of the AAA and the arbitrator(s) to the extent such fees
exceed $500. Judgment upon any award rendered by the arbitrator may be entered
into any court having jurisdiction thereof. The losing party in the arbitration
shall pay the filing and hearing fees of the AAA and the arbitrator(s).

     3.16 Withholding. The Employer may deduct from all benefits provided under
this Agreement any taxes reasonably determined to be required to be withheld by
any government or government agency. You (or your beneficiary or estate, if
applicable)

 



--------------------------------------------------------------------------------



 



Page 8

shall bear all taxes on benefits provided under this Agreement to the extent
that the Employer does not withhold taxes or withholds insufficient taxes,
irrespective of whether withholding is required.

* * * *

AMERICAN MANAGEMENT SYSTEMS, INCORPORATED:



--------------------------------------------------------------------------------

By: GARRY GRIFFITHS
EVP & Chief Human Resources Officer
On behalf of and with the express authorization of
Alfred T. Mockett, Chairman & CEO

Date:


--------------------------------------------------------------------------------

 
 
 

EMPLOYEE:

I hereby agree to and accept the terms and conditions of this Change in Control
Executive Retention Agreement:



--------------------------------------------------------------------------------


Employee Signature


Printed Name:


--------------------------------------------------------------------------------

Date:


--------------------------------------------------------------------------------

 